Gunter, Justice.
This appeal is from a judgment that held the former husband in contempt of court for failure to make alimony and child support payments that were overdue under a previous judgment.
After a hearing the trial judge determined that appellant was in wilful contempt of court and that overdue payments to the appellee totaled the sum of $15,458.89 as of January 15,1976. The trial judge’s order provided that appellant could purge himself of contempt by making specified weekly payments to the appellee.
The appellant has come here for review and has enumerated three errors, all of which are without merit.
We have reviewed the record and transcript, and the evidence adequately supports the conclusion reached by the trial judge.
We find no error.

Judgment affirmed.


All the Justices concur.

Gary Davis, for appellant.
Neil Heimanson, for appellee.